ON REHEARING.
After hearing the arguments, I am led to the conclusion that the plaintiff is entitled to a construction of the will, and especially the fifth clause thereof, in pursuance of her prayer asking therefor. The cardinal rule in construing a will is to seek from the entire instrument the intention of the testator. The law is stated thus in Hinton v. Milbarn's Exr's, 23 W. Va. 166: “In the construction of a will the intention of the testator is to be ascertained by taking the whole will together. * * * The manifest intention must have effect, unless some rule of law is violated thereby.” And in Couch v. Eastham, 29 W. Va. 784, (3 S. E. 23), this Court held that: “When the language of the testator is plain, and his meaning clear, the courts’can do nothing but carry out the will of the testator, if it be not inconsistent with some rule of law.” Now, when this will is examined, it is found that the testator, after providing *224for the payment of his just debts and funeral expenses, and making- certain provisions for his widow, in the third clause says, “To my children (naming them) I beqiteath equal portions of my estate, share and share alike,” after speaking of certain advancements he had made and intended to make. In the fourth clause he says, “I hereby authorize and direct my executors to make such disposal of the balance of m'y personal property not herein bequeathed as shall cause my heirs to share and share alike in the same,” and in the fifth clause he directs that the sum of three thousand dollars, which was to be placed at interest for the benefit of his wife, should, at her death, be equally distributed among his heirs therein named. So, the testator in several places clearly manifests his intention of dividing his property equally among his children therein named, and the intention should be carried out, if possible. The said sum of three thousand dollars seems to have been loaned out by the testator to create an annuity for the benefit of his wife, and, the party to whom it was loaned becoming involved, some labor and expense was necessary in collecting the same; and, in fact, the sum was reduced to some extent by the cost of its recovery. The question which now presents itself for solution is: What must be regarded as the share of the plaintiff in the estate of James M. Campbell; and, if she has not already received it from the hands of the executors, can she require its pa3'ment out of said three thousand dollars, loaned for the benefit of said widow? Looking at the entire will for the intention of. the testator, we must hold that at the death of the widow this three thousand dollars became a general fund in the hands of the executors, to be distributed as the other personal estate; and if, in the distribution made by the executors, which may be ascertained by reference to their accounts, settled as aforesaid, or by extraneous evidence, it is found that the appellee has not received what she was entitled to under the provisions of said will, she can recover from the executors whatever balance may be found due her out of the assets in their hands. The coui't, in its decree directing an account in this cause, held-that the plaintiff was entitled to have the accounts, of Freshwater and Campbell, executors of James M. Camp*225bell, deceased, and the accounts of Freshwater, surviving' executor, restated and settled to conform to the construe, ■tion of the will therein made, and referred the cause to a commissioner to settle said accounts, with leave to either part}' to surcharge and falsify the settlements as already made by said executors; and that said settlements should be regarded as prima facie correct, except so far as they might not conform to the construction of the will announced in said decree. This, as before stated, we regard as error, under the rulings of this Court in Bland v. Stewart 35 W. Va. 518, (14 S. E. 215), Pusey v. Gardner, 21 W. Va. 469, and Trader v. Jarvis, 23 W. Va. 100. Under these authorities the laches of the plaintiff would prevent her from surcharging the first two settlements made by the executors. Under this decree the commissioner proceeded to settle said account, but did not surcharge in any material manner the former settlements made by said executors, and the appellants are not prejudiced by the action of the commissioner in that regard, or by the decree allowing said accounts to be surcharged and falsified. In ascertaining the amount the respective parties were chargeable with by way of advancement, the commissioner charged interest on the amount received from the date of its reception, and, while the general rule is that interest is not charged upon advancements during the life-time of an intestate, as held in this Court, in Kyle v. Conrad, 25 W. Va. 760, and Knights. Yarborough, 4 Rand. 569, yet where a testator, in his will, directs interest to be charged on advancements, it is proper to do so. See 1 Am. & Eng. Enc. Law, 785; also, Treadwell v. Cordis, 5 Gray, 341; Nicholas v. Coffin, 4 Allen, 27.
It is also claimed that the court erred in decreeing that the executors of G. W. Campbell recover against appellant such sum, not exceeding two thousand one hundred and forty dollars and seventy-eight cents, as they might pay of the amount recovered against them and appellant, there being no allegation in the bill, and no proof warranting such recovery, on the ground that there can be no decree between co-defendants unless the equities between the defendants arise out of the pleadings and proofs between the plaintiff and defendant. The proof in this *226case, however, shows that this money was paid over to Freshwater by his co-executor, and was in his hands as part of the assets, and for that reason I regard the decree correct.
The only remaining error is in regard to the commissions which the commissioner refused to allow the executors, which action was confirmed by the court. The statute being so imperative that commissions shall not be allowed where personal representatives fail to make their settlements in proper time, we cannot disturb the decree in that respect, and for these reasons the same is affirmed.

Affirmed.